DETAILED ACTION
Claims 1-18, 20-23 are pending. Claims 24-30 are cancelled.
Priority: Jun. 11, 2018(Provisional)
Assignee: Western Digital

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. The applicant contends that the combination of prior art does not disclose:
“… detecting, by the controller a configuration change of the data storage device, wherein the configuration change is at least one of a new iob being recognized or a change in a type of data, a size of data, or a queue depth of data of the one or more workloads of data being received; receiving a command to recalibrating a partitioning of the flash memory device when the configuration change is detected;…”. 
The USPTO disagrees. The prior art of Li(20190065367)  in fig. 3 processes data in304 and determines the workload type, and then designates an operation mode. The “configuration change” according to [0039] of the applicant’s specification, a “threshold being met”. Therefore the limitations are met by the combination of prior art and all rejections are maintained or supplemented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 recites the limitation "…wherein the configuration change is at least…" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is assumed “a configuration change” is needed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al.(20180081594), and further in view of Li et al.(20190065367), and further in view of Muchherla(20180081543), and further in view of D’Abreu et al.(20160162185).

As per claim 1, Jung discloses:
A method, comprising:
 receiving, by a controller of a data storage device, one or more workloads of data (Jung, [0120 – state information], [0125 – workload monitored based on frequency and size]); 
performing a diagnosis of one or more operating parameters of the one or more workloads of data(Jung, [0120 – state information], [0125 – workload monitored based on frequency and size]));
 and recalibrating the partitioning of the flash memory device of the data storage device in response to receiving the command,(Jung, [0104 – monitor and adjust write ratio], [0140 – adjust ratio]);
 wherein the flash memory device comprises two or more memory areas,(Jung, [0046 -- and the memory 120 includes an SLC region 121 and a TLC region 122.]);
 wherein each of the two or more memory areas comprise a different number of bits per cell,( Jung, [0046 -- The SLC region 121 may correspond to an example of the first memory region MR1 ("MEM_REG1") of FIG. 1, and the TLC region 122 may correspond to an example of the second memory region MR2 ("MEM_REG2") of FIG. 1. However, embodiments of the inventive concept are not limited thereto. The second memory region MR2 included in the memory 120 may be an MLC region.]);
Jung does not disclose the following, however Li discloses:
detecting, by the controller a configuration change of the data storage device, wherein the configuration change is at least one of a new job being recognized or a change in a type of data, a size of data, or a queue depth of data of the one or more workloads of data being received(Li, [0061 -- the memory system 100 can continue to process the data when the operations represented by the boxes 336 and 338 determine that the limit has not been reached and no idle time has been identified. As the data 110 is being processed, the memory system 100 can continuously check the session data measure 372 against the limit or check the write-available status 206 of the SLC segment 140.]);
 receiving a command to recalibrating a partitioning of the flash memory device when the configuration change is detected(Li, [0063 -- At a box 308, the memory system 100 can designate the storage mode 134 for subsequent or upcoming data processing, such as reads, writes, erase, etc. The memory system 100 can dynamically designate the storage mode 134 for controlling a number of bits stored per each of the memory cells 122 for subsequent or upcoming data operations according to the workload type 146. The memory system 100 can designate the storage mode 134 according to the data operations reaching or exceeding a limit as checked in box 336 or according to identification of the idle time event 152 as checked in box 338]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Li into the system of Jung, for the benefit of dynamically controls an operating mode according to a workload type, thus improving write performance and effective management of a performance penalty associated with a rubbish collection.
Jung in view of Li does not disclose the following, however Muchherla discloses:
 and wherein the recalibrating the partitioning comprises dividing at least one of the two or more memory areas into two or more partitions, wherein each of the two or more partitions have a different programming trim or a different programming rate(Muchherla, [0039 -- The memory array 202 may also be divided into a main memory array 220 (also referred to as "main memory 220") and a hybrid SLC cache memory array 230 (also referred to as "hybrid SLC cache 230"). The hybrid SLC cache 230 may include a static cache 232 and a dynamic cache 234 according to an embodiment of the present disclosure.], [0041 - The dynamic cache 234 may include at least some of the XLC memory blocks 210 of the memory array 202. As discussed above, the XLC memory blocks 210 may be operable (in whole or in part) by the memory controller 130 as part of the main memory 220 (in XLC mode) or the hybrid SLC cache 230 (in SLC mode) depending on the free space available in the memory device 200. In other words, the allocation of the XLC memory blocks 210 between the main memory 220 and the hybrid SLC cache 230 may change dynamically and the amount of the available XLC memory blocks 210 actually used for the dynamic cache 234 may not be fixed over all time.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Muchherla into the system of Jung, for the benefit of improving functionality of the memory devices by enabling a larger SLC cache available to the memory device, splitting a host TBW spec between the static cache and dynamic cache and offering a larger host TBW spec with fewer reserved blocks and smaller endurance requirements. The device decreases cost of the memory devices, and improves ability to develop new products in market.
Jung in view of Li and Muchherla does not disclose the following, however D’Abreu discloses:
wherein each of the two or more partitions have a different programminq trim or a different programming rate(D’Abreu, [0042 -- For example, the programming signal 120 may be applied to word lines of the groups 142, 148 (e.g., to "tighten" distributions to reduce errors for less reliable word lines), and the adjusted programming signal 121 may be applied to word lines of the second group 146 (e.g., to reduce programming time during write operations to more reliable word lines). By tightening the distributions (e.g., at less reliable word lines), fewer data errors may occur during reading of the data (because separation between the distributions has increased) as compared to data programmed using an unadjusted programming signal.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of D’Abreu into the system of Jung, for the benefit of sensing the information stored at a region of the memory to generate sensed information in a data storage device that is provided with a memory die, and thus reduces the loss of user data, reduces the available storage capacity of a storage device, improves the performance of a data storage device and reduces errors in stored data.


wherein the one or more operating parameters comprise queue depth, a logical block address access distribution, a transfer size distribution, a solid performance/burst, and a determined mix of sequential and random data of the one or more workloads of data(Jung, [0104 – write data size and frequency]).

As per claim 3, the rejection of claim 1 is incorporated, in addition Jung discloses:
recalibrating the partitioning of the flash memory device comprises a partitioning of bits per cell(Jung, [0048 – migration of data from SLC to TLC; write ratio changed]).

As per claim 4, the rejection of claim 3 is incorporated, in addition Jung discloses:
recalibrating the partitioning of bits per cell comprises storing the one or more workloads of data in a multi-level cell, a triple level cell, or a quadruple level cell of the flash memory device to provide for additional space in a single level cell of the flash memory device(Jung, [0067 – from SLC to TLC migration]).


As per claim 5, Jung discloses:
A method, comprising: 
receiving a command to reconfigure a data storage device(Jung, [0094 – write request and write mode info], [0104 – write data and state info is monitored], [0139 – workload monitored]); 
receiving, by a controller of the data storage device, one or more workloads of data(Jung, [0094 – write request and write mode info], [0104 – write data and state info is monitored], [0139 – workload monitored]); 
extracting, in response to the received command, one or more operating parameters of the one or more workloads of data(Jung, [0104 – size of write data, and frequency of request], [0139 – size and frequency]); 
analyzing the one or more workloads of data based on the extracted operating parameters(Jung, [0104 – size of write data, and frequency of request], [0139 – size and frequency based on monitoring workload]); 
and recalibrating one or more flash management parameters of the data storage device based on the analysis of the one or more workloads of data(Jung, [0104 – monitor and adjust write ratio], [0140 – adjust ratio]
wherein the data storage device comprises one or more flash memory devices, wherein each of the one or more flash memory devices comprise one or more memory areas,(Jung, [0046 -- and the memory 120 includes an SLC region 121 and a TLC region 122.]);
 and wherein each of the one or more memory areas comprise a different number of bits per cell(Jung, [0046 -- The SLC region 121 may correspond to an example of the first memory region MR1 ("MEM_REG1") of FIG. 1, and the TLC region 122 may correspond to an example of the second memory region MR2 ("MEM_REG2") of FIG. 1. However, embodiments of the inventive concept are not limited thereto. The second memory region MR2 included in the memory 120 may be an MLC region.]); 
Jung does not disclose the following, however Li discloses:
detecting, by the controller of the data storage device, wherein the configuration change is at least one of a new job being recognized or a change in a type of data, a size of data, or a queue depth of data of the one or more workloads of data being received(Li, [0061 -- the memory system 100 can continue to process the data when the operations represented by the boxes 336 and 338 determine that the limit has not been reached and no idle time has been identified. As the data 110 is being processed, the memory system 100 can continuously check the session data measure 372 against the limit or check the write-available status 206 of the SLC segment 140.]);
 receiving a command to recalibrating a partitioning of the flash memory device when the configuration change is detected(Li, [0063 -- At a box 308, the memory system 100 can designate the storage mode 134 for subsequent or upcoming data processing, such as reads, writes, erase, etc. The memory system 100 can dynamically designate the storage mode 134 for controlling a number of bits stored per each of the memory cells 122 for subsequent or upcoming data operations according to the workload type 146. The memory system 100 can designate the storage mode 134 according to the data operations reaching or exceeding a limit as checked in box 336 or according to identification of the idle time event 152 as checked in box 338]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Li into the system of Jung, for the benefit of dynamically controls an operating mode according to a workload type, thus improving write performance and effective management of a performance penalty associated with a rubbish collection.

wherein the recalibrating the one or more flash management parameters further comprises dividing each of the one or more memory areas into two or more partitions,(Muchherla, [0039 -- The memory array 202 may also be divided into a main memory array 220 (also referred to as "main memory 220") and a hybrid SLC cache memory array 230 (also referred to as "hybrid SLC cache 230"). The hybrid SLC cache 230 may include a static cache 232 and a dynamic cache 234 according to an embodiment of the present disclosure.], [0041 - The dynamic cache 234 may include at least some of the XLC memory blocks 210 of the memory array 202. As discussed above, the XLC memory blocks 210 may be operable (in whole or in part) by the memory controller 130 as part of the main memory 220 (in XLC mode) or the hybrid SLC cache 230 (in SLC mode) depending on the free space available in the memory device 200. In other words, the allocation of the XLC memory blocks 210 between the main memory 220 and the hybrid SLC cache 230 may change dynamically and the amount of the available XLC memory blocks 210 actually used for the dynamic cache 234 may not be fixed over all time.]);

Jung in view of Muchherla does not disclose the following, however D’Abreu discloses:
wherein each of the two or more partitions have a different programminq trim or a different programming rate(D’Abreu, [0042 -- For example, the programming signal 120 may be applied to word lines of the groups 142, 148 (e.g., to "tighten" distributions to reduce errors for less reliable word lines), and the adjusted programming signal 121 may be applied to word lines of the second group 146 (e.g., to reduce programming time during write operations to more reliable word lines). By tightening the distributions (e.g., at less reliable word lines), fewer data errors may occur during reading of the data (because separation between the distributions has increased) as compared to data programmed using an unadjusted programming signal.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of D’Abreu into the system of Jung, for the benefit of sensing the information stored at a region of the memory to generate sensed information in a data storage device that is provided with a memory die, and thus reduces the loss of user data, reduces the available storage capacity of a storage device, improves the performance of a data storage device and reduces errors in stored data.


Claims 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al.(20180081594), and further in view of Li et al.(20190065367) and further in view of Muchherla(20180081543), and further in view of D’Abreu et al.(20160162185) and further in view of Igahara et al.(20180211708).

As per claim 6, the rejection of claim 5 is incorporated, in addition Jung in view of Muchherla and D’Abreu does not disclose the following, however Igahara discloses:
wherein the flash management parameters comprise garbage collection schedules, wear level frequency, and open block allocation(Igahara, [0122 – utilization(allocation)], [0067 – access frequency], [0225 – GC timing]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Igahara into the system of Jung, for the benefit of single-level cell (SLC) buffer blocks are used for writing the data items up to the blocks corresponding to the added data amount even though the amount of write data items starts to increase and to prevent significant rise in the total program/erase cycles. The write mode immediately after the idle state is returned to the SLC mode from the multi-level cell (MLC) mode, and the write performance immediately is temporarily improved after the idle state without causing remarkable rise in the total program/erase cycles. The total program/erase cycles of the NAND flash memory are prevented from being remarkably increased even though the amount of write data items starts to be increased, since it is possible to restrict the amount of data items written in the SLC mode up to the added first data amount. The maximum amount of the allowable data amount after the allowable data amount is increased from the initial state is restricted to be equal to or less than the maximum amount of data items capable of being 

As per claim 8, the rejection of claim 5 is incorporated, in addition Jung does not disclose the following, however Igahara discloses:
wherein the command to reconfigure the data storage device is received upon a first threshold being reached(Igahara, [0089 – returning write mode], [0091 – idle state], [0141 – threshold time]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Igahara2 into the system of Jung, for the benefit of single-level cell (SLC) buffer blocks are used for writing the data items up to the blocks corresponding to the added data amount even though the amount of write data items starts to increase and to prevent significant rise in the total program/erase cycles. The write mode immediately after the idle state is returned to the SLC mode from the multi-level cell (MLC) mode, and the write performance immediately is temporarily improved after the idle state without causing remarkable rise in the total program/erase cycles. The total program/erase cycles of the NAND flash memory are prevented from being remarkably increased even though the amount of 


As per claim 9, the rejection of claim 8 is incorporated, in addition Jung does not disclose the following, however Igahara discloses:
wherein the first threshold is a predetermined amount of time(Igahara, [0141 – interval time = idle time]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Wu into the system of Jung, for the benefit of enables determining location of the data experiencing the errors to calculate the syndrome and use parity information to correct retention errors;
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Igahara2 into the system of Jung, for the benefit .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al.(20180081594), and further in view of Li et al.(20190065367), and further in view of .

As per claim 7, the rejection of claim 5 is incorporated, in addition Jung does not disclose the following, however Wu discloses:
wherein the one or more workloads of data are received through an encrypted interface of the controller(Wu, [0035 – encryption unit], [Fig. 1 – encryption unit]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Wu into the system of Jung, for the benefit of enables determining location of the data experiencing the errors to calculate the syndrome and use parity information to correct retention errors.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al.(20180081594), and further in view of Li et al.(20190065367), and further in view of Muchherla(20180081543), and further in view of D’Abreu et al.(20160162185)  and further in view of Christensen(20190065388).

As per claim 10, the rejection of claim 5 is incorporated, in addition Jung does not disclose the following, however Christensen discloses:
wherein the recalibrating of the one or more flash management parameters are applied to the data storage device through a flash firmware update(Christensen, [0062 – message to firmware]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Christensen into the system of Jung, for the benefit of device can send a message or implicitly by changing storage on the device to cause shift in SLC cache performance so as to improve performance of the device by an operating system through adjustments of performance characteristics of the SLC cache.


Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen(20190065388), and further in view of Li et al.(20190065367), and further in view of Muchherla(20180081543), and further in view of D’Abreu et al.(20160162185).


A storage device, comprising: 
one or more flash memory devices, wherein the one or more flash memory devices comprise a plurality of memory cells(Christensen, [0022 – SLC and MLC flash memory]); 
a controller coupled to the one or more flash memory devices, wherein the controller is configured to receive one or more workloads of data(Christensen, [0054 – controller receives instructions and data]); 
and a diagnostic module coupled to the controller, the diagnostic module configured to: bypass storing the one or more workloads of data in a first memory cell of the plurality of memory cells, wherein the first memory cell comprises a single level cell(Christensen, [0072 – bypass SLC], [0076 – If determined to not write to SLC, write to MLC]); 
and 2427.099799 (PATENT)store the one or more workloads of data in a second memory cell of the plurality of memory cells, the second memory cell configured to store two or more bits per cell(Christensen, [0076 – SLC and MLC]);
 wherein each of the plurality of memory cells comprise a different number of bits per cell(Christensen, [0022 -- reconfigurable between Single Level Cell (SLC) and Multiple Level Cell (MLC) configurations. In some examples, the memory device configures some SLC cells to serve as a high-speed cache for write requests. Data is first written to the higher preforming SLC cells and then later may be rewritten to cells that are configured as MLC cells.]);
Christensen does not disclose the following, however Li discloses:
detect a configuration chanqe of the one or more workloads of data, wherein the confiquration chanqe is at least one of a new iob being recognized or a change in a type of data, a size of data, or a queue depth of data of the one or more workloads of data being received(Li, [0061 -- the memory system 100 can continue to process the data when the operations represented by the boxes 336 and 338 determine that the limit has not been reached and no idle time has been identified. As the data 110 is being processed, the memory system 100 can continuously check the session data measure 372 against the limit or check the write-available status 206 of the SLC segment 140.]); 
and receive a command to recalibratinq a partitioning of the flash memory device when the confiquration chanqe is detected(Li, [0063 -- At a box 308, the memory system 100 can designate the storage mode 134 for subsequent or upcoming data processing, such as reads, writes, erase, etc. The memory system 100 can dynamically designate the storage mode 134 for controlling a number of bits stored per each of the memory cells 122 for subsequent or upcoming data operations according to the workload type 146. The memory system 100 can designate the storage mode 134 according to the data operations reaching or exceeding a limit as checked in box 336 or according to identification of the idle time event 152 as checked in box 338]); 
Christensen in view of Li does not disclose the following, however Muccherla discloses:
and recalibrate at least one of the plurality of memory cells into two or more partitions,(Muchherla, [0039 -- The memory array 202 may also be divided into a main memory array 220 (also referred to as "main memory 220") and a hybrid SLC cache memory array 230 (also referred to as "hybrid SLC cache 230"). The hybrid SLC cache 230 may include a static cache 232 and a dynamic cache 234 according to an embodiment of the present disclosure.], [0041 - The dynamic cache 234 may include at least some of the XLC memory blocks 210 of the memory array 202. As discussed above, the XLC memory blocks 210 may be operable (in whole or in part) by the memory controller 130 as part of the main memory 220 (in XLC mode) or the hybrid SLC cache 230 (in SLC mode) depending on the free space available in the memory device 200. In other words, the allocation of the XLC memory blocks 210 between the main memory 220 and the hybrid SLC cache 230 may change dynamically and the amount of the available XLC memory blocks 210 actually used for the dynamic cache 234 may not be fixed over all time.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Muchherla into the system of Christensen, for the benefit of improving functionality of the memory devices by enabling a larger SLC cache available to the memory device, splitting a host TBW spec between the static cache and dynamic cache and offering a larger host TBW spec with fewer reserved blocks and smaller endurance requirements. The device decreases cost of the memory devices, and improves ability to develop new products in market.
Christensen in view of Muchherla and Li does not disclose the following, however D’Abreu discloses:
wherein each of the two or more partitions have a different programminq trim or a different programming rate(D’Abreu, [0042 -- For example, the programming signal 120 may be applied to word lines of the groups 142, 148 (e.g., to "tighten" distributions to reduce errors for less reliable word lines), and the adjusted programming signal 121 may be applied to word lines of the second group 146 (e.g., to reduce programming time during write operations to more reliable word lines). By tightening the distributions (e.g., at less reliable word lines), fewer data errors may occur during reading of the data (because separation between the distributions has increased) as compared to data programmed using an unadjusted programming signal.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of D’Abreu into the system of Christensen, for the benefit of sensing the information stored at a region of the memory to generate sensed information in a data storage device that is provided with a memory die, and thus reduces the loss of user data, reduces the available storage capacity of a storage device, improves the performance of a data storage device and reduces errors in stored data.


As per claim 12, the rejection of claim 11 is incorporated, in addition Christensen discloses:
wherein the second memory cell comprises a triple level cell(Christensen, [0034 -- TLC]).

As per claim 13, the rejection of claim 11 is incorporated, in addition Christensen discloses:
wherein the second memory cell comprises a multi-level cell(Christensen, [0034 -- MLC]).

As per claim 14, the rejection of claim 11 is incorporated, in addition Christensen discloses:
wherein the second memory cell comprises a quadruple level cell(Christensen, [0034 -- QLC]).

As per claim 15, the rejection of claim 11 is incorporated, in addition Christensen discloses:
wherein the diagnostic module is further configured to: perform a diagnosis of one or more operating parameters of the one or more workloads of data based on a command to reconfigure the storage device(Christensen, [Fig. 5 – operating system and memory device], [0069 – state indication(monitor), rule ascertained, rule executed and cache configuration modified]).  

As per claim 16, the rejection of claim 11 is incorporated, in addition Christensen discloses:
recalibrate a partitioning of the one or more flash memory devices based on the diagnosis of the one or more workloads of data(Christensen, [0070 – modifiying a size of the SLC cache]).



Claims 17-19, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen(20190065388) and further in view of Li et al.(20190065367), and further in view of Muchherla(20180081543), and further in view of D’Abreu et al.(20160162185) and further in view of Jung et al.(20180081594).


As per claim 17, the rejection of claim 16 is incorporated, in addition Christensen does not explicitly disclose the following, however Jung discloses:
wherein the recalibrating partitioning of the one or more flash memory devices comprises a partitioning of bits per cell(Jung, [0048 – migration of data from SLC to TLC; write ratio changed]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Jung into the system of Christensen, for the benefit of write ratio of a memory region to another memory region is adjusted for a write data, which is received from a host in response to a write request from the host by a 

As per claim 18, the rejection of claim 15 is incorporated, in addition Christensen does not explicitly disclose the following, however Jung discloses:
recalibrate one or more flash management parameters of the storage device based on the diagnosis of the one or more workloads of data(Jung, [0104 – monitor and adjust write ratio manager]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Jung into the system of Christensen, for the benefit of write ratio of a memory region to another memory region is adjusted for a write data, which is received from a host in response to a write request from the host by a controller of a storage device, and hence ensures improving the overall write performance of a storage device and dynamically adjusts a write ratio based on the required performance, and also increases the lifetime of the storage device, thus maintains the constant performance.








wherein the one or more workloads of data comprise sequential data(Li, [0084 – sequential workload], [0059 – workload type can be steady state sequential or burst]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Li into the system of Christensen, for the benefit of dynamically controls an operating mode according to a workload type, thus improving write performance and effective management of a performance penalty associated with a rubbish collection.


As per claim 21, the rejection of claim 20 is incorporated, in addition Christensen does not explicitly disclose the following, however Jung discloses:
wherein a programming trim of the sequential data is reduced to increase the programming rate(Jung, [0067 – empty space region reduced for fast speed]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Jung into the system of Christensen, for the 

As per claim 22, the rejection of claim 19 is incorporated, in addition Christensen discloses:
wherein the one or more workloads of data are first stored in the first memory cell prior to being moved to the second memory cell(Christensen, [0076 – to SLC, then to MLC]);


Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen(20190065388), and further in view of Li et al.(20190065367), and further in view of Muchherla(20180081543), and further in view of D’Abreu et al.(20160162185) and further in view of Jung et al.(20180081594), and further in view of Wu et al.(20180090201) 


an encrypted interface coupled to the one or more flash memory devices and the controller(Wu, [0035 – encryption unit], [Fig. 1 – encryption unit]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Wu into the system of Jung, for the benefit of enables determining location of the data experiencing the errors to calculate the syndrome and use parity information to correct retention errors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132